Citation Nr: 0814126	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed right hand, 
wrist, and arm numbness and pain (right wrist disability).  

2.  Entitlement to service connection for claimed back pain 
(back disability).  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 2000.  She also performed service with the National 
Guard.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 decision by the RO.  
As part of that decision, the RO addressed right scapular 
pain and back pain as one issue.  Shortly afterwards, the 
veteran clarified that she was seeking separate service-
connected for cervical and lumbar disorders.  

In June 2006, the Board granted service connection for right 
scapular pain and fallen arches, and denied service 
connection for a disability manifested by chest pain.  

The Board also remanded the veteran's claims of service 
connection for right hand, wrist and arm numbness and pain 
and service connection for back pain for additional 
development of the record.  

After completing the requested action, the RO in November 
2007, granted service connection for carpel tunnel syndrome, 
right wrist (claimed as numbness and pain right hand, wrist, 
and arm), for sacroiliac joint degenerative changes (claimed 
a back pain).  


FINDINGS OF FACT

The RO's granting of service connection for the right wrist 
and back disabilities in November 2007 represented a fully 
favorable action as to the remaining benefits sought by the 
veteran on appeal.  


CONCLUSION OF LAW

Due to the RO's grant of service connection for the veteran's 
right wrist and back disabilities, the Board has no 
jurisdiction to adjudicate the merits of these claims.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2007); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2007, the RO granted the veteran's claim of 
service connection for carpel tunnel syndrome, right wrist 
(claimed as numbness and pain right hand, wrist and arm), and 
also granted service connection for sacroiliac joint 
degenerative changes (claimed as back pain).  

This grant represents a complete grant of the benefits sought 
on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In addition, the veteran's claims file does not contain a 
Notice of Disagreement regarding an evaluation or effective 
date assigned for these disabilities.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (an appeal consists of a timely filed 
Notice of Disagreement in writing and after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal).  

This appeal accordingly has been rendered moot as the Board 
lacks jurisdiction to further address either matter.  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


